UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7555



RAYMOND PERRY, II,

                                              Plaintiff - Appellant,

          versus


JANICE M. COLE, U.S. Attorney, United States
Department of Justice; JOHN R. DEWAN, Super-
intendent, Western Tidewater Regional Jail,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-809-2)


Submitted:   January 25, 2002             Decided:   January 31, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Perry, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Perry, II, appeals the district court order dismissing

without   prejudice   his   complaint   alleging   violations   under   42

U.S.C.A. § 1983 (West Supp. 2001).        The court dismissed Perry’s

complaint based on his failure to comply with its orders directing

him to submit proof that he had exhausted his administrative

remedies.

     Because Perry may proceed with this action by amending his

complaint to provide the information requested by the district

court, the dismissal order is not final and thus is not subject to

appellate review.     See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     We therefore dismiss the appeal.      We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                                DISMISSED




                                   2